Exhibit 10.6

 

INTERCREDITOR AGREEMENT

 

INTERCREDITOR AGREEMENT, dated as of July 31, 2018 (this “Agreement”), by and
among Victory Oilfield Tech, Inc., a Nevada corporation (the “Borrower”),
Pro-Tech Hardbanding Services, Inc., an Oklahoma corporation (the “Guarantor”),
Kodak Brothers Real Estate Cash Flow Fund, LLC, a Texas limited liability
company (“Kodak”), Stewart Matheson, an individual (“Matheson”) and Visionary
Private Equity Group I, LP, a Missouri limited partnership (“VPEG I” and
together with Kodak and Matheson, the “Lenders” and each individually, a
“Lender”).

 

RECITALS

 

A. Reference is made to (1) that certain Loan Agreement, dated on or about the
date hereof, between Kodak and the Borrower and the related secured convertible
promissory note, dated on or about the date hereof, by the Borrower in favor of
Kodak in the principal amount of up to $375,000, and that certain guaranty and
security agreement by Guarantor in favor of Kodak, and all related transaction
documents and agreements (the “Kodak Loan Documents”), (2) that certain Stock
Purchase Agreement, dated on or about the date hereof, among the Borrower, the
Guarantor and Matheson and that certain Pledge and Security Agreement, dated on
or about the date hereof, among the Borrower, the Guarantor and Matheson, and
all related transaction documents and agreements (the “Matheson Loan
Documents”), and (3) that certain Loan Agreement, dated as of April 10, 2018,
between VPEG I and the Borrower pursuant to which VPEG I may loan to the
Borrower up to $2 million and the related secured convertible promissory note by
the Borrower in favor of VPEG I, dated July 27, 2018, in the current principal
amount of $731,500 as such amount may increase in accordance with such loan
agreement (the “VPEG Loan Documents” and together with the Kodak Loan Documents
and the Matheson Loan Documents, the “Loan Documents”).

 

B. On or about the date hereof, Borrower is entering into a Stock Purchase
Agreement with Guarantor and Matheson, the sole shareholder of Guarantor,
whereby Borrower is purchasing the issued and outstanding shares of Guarantor
(such transaction is referred to herein as the “Pro-Tech Acquisition”).

 

C. Pursuant to the VPEG Loan Documents and the Kodak Loan Documents, the
Borrower has granted to each of VPEG I and Kodak a security interest in and lien
on all of Borrower’s assets and other property, as more fully described therein
(the “First Priority Assets”). As used herein, the term “First Priority Assets”
shall not include any Second Priority Assets (as defined below).

 

D. Pursuant to the Matheson Loan Documents and in connection with the Pro-Tech
Acquisition, the Borrower granted to Matheson a security interest in and lien on
(a) the stock of Guarantor that is being acquired by Borrower from Matheson in
the Pro-Tech Acquisition (the “Pro-Tech Stock”), which Pro-Tech Stock is the
subject of a first priority security interest granted by the Borrower in favor
of Matheson pursuant to the terms of the Matheson Loan Documents and (b) the
assets of Guarantor (the “Pro-Tech Assets” and, together with the Pro-Tech
Stock, the “Second Priority Assets”), which Pro-Tech Assets are the subject of a
first priority security interest granted by Guarantor in favor of Matheson
pursuant to the terms of the Matheson Loan Documents. The First Priority Assets
and the Second Priority Assets are collectively referred to in this Agreement as
the “Collateral.”

 





 

 

E. Pursuant to the Kodak Loan Documents, the Borrower has granted to Kodak a
security interest and lien on the Pro-Tech Stock that became effective upon the
closing of the Pro-Tech Acquisition and pursuant to the guaranty and security
agreement included in the Kodak Loan Documents, Guarantor is guaranteeing
Borrower’s obligations under the loan agreement and related secured convertible
promissory note included within the Kodak Loan Documents and granting to Kodak a
security interest in and lien on the Pro-Tech Assets.

 

F.  In order to induce Kodak to make the loans pursuant to the Kodak Loan
Documents, VPEG I has agreed that notwithstanding its automatic security
interest in all assets of the Borrower, including after-acquired assets, it is
relinquishing any claim it may have to a security interest in the Second
Priority Assets and agreeing pursuant to this Agreement that Kodak’s security
interest in the First Priority Assets is pari passu with VPEG I’s security
interest in the First Priority Assets.

 

G. The parties hereto desire to enter into this Agreement with respect to the
exercise of certain rights, remedies and options by the Lenders under the
aforementioned documents.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Defined Terms.

 

(a) Capitalized terms that are used herein but not otherwise defined herein have
the meanings given to such terms in the applicable Loan Documents.

 

(b) The following terms have the meanings indicated below:

 

“Administrative Agent” means an agent appointed by the Required Lenders.

 

“Enforcement Action” means, with respect to any Lender, commencement of any
action, whether judicial or otherwise, for the enforcement of such Lender’s
rights or remedies (i) in respect of Borrower’s or Guarantor’s obligations in
favor of such Lender under the applicable Loan Documents, or (ii) as a secured
creditor with respect to the Collateral, including (a) commencement of any
receivership or foreclosure proceedings against, or any other sale of,
collection on, or disposition of, any Collateral, or any other exercise of
rights or remedies with respect to the Collateral under the Loan Documents,
including the delivery of notice of an Event of Default, (b) notifying any
third-party liable in respect of the Collateral to make payment directly to such
Lender or to any of its agents or other persons acting on its behalf, or (c)
following the commencement of an Insolvency Event against Borrower or Guarantor,
exercising any rights afforded to secured creditors in a case under any
bankruptcy or other insolvency law with respect thereto or taking any other
action under any bankruptcy or insolvency law that directly relates to or
directly affects any Collateral.

 





 

 

“FP Lender” means each of VPEG I and Kodak and “FP Lenders” means VPEG I and
Kodak, collectively.

 

“Insolvency Event” means:

 

(a) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or the Guarantor or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or the Guarantor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(b) the Borrower or the Guarantor shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (a) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Borrower or Guarantor or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or

 

(c) Borrower or Guarantor shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due.

 

“Required Lenders” means with respect to the First Priority Assets, both VPEG I
and Kodak and with respect to the Second Priority Assets, Matheson alone.

 

Section 2. Lien on First Priority Assets is Pari Passu. Notwithstanding (i) any
contrary provision of any Loan Document, or (ii) any priority in time of
creation, attachment or perfection of a security interest in, pledge of, or
mortgage, lien or other encumbrance on, the First Priority Assets under the Loan
Documents, or (iii) any provision of, or filing or recording under, any
applicable statute, rule or regulation, or (iv) any other reason whatsoever, but
subject to the terms and conditions set forth in this Agreement, the security
interest in and lien of each of the FP Lenders in the First Priority Assets
granted pursuant to the applicable Loan Documents shall each, in all respects,
rank equally and shall be pari passu with the lien of each other FP Lender in
the First Priority Assets granted pursuant to the Loan Documents in all
respects. For the avoidance of doubt, Matheson acknowledges and agrees that
Matheson has no security interest or lien upon the First Priority Assets.

 





 

 

Section 3. Subordination of Kodak’s Lien in Second Priority Assets. Kodak hereby
subordinates the security interest in and lien upon the Second Priority Assets
granted to Kodak pursuant to the Kodak Loan Documents to the lien granted by the
Borrower and the Guarantor to Matheson pursuant to the Matheson Loan Documents.
Notwithstanding the date, manner or order of perfection of the security
interests and liens granted to Matheson or Kodak, and notwithstanding any
provisions of the Uniform Commercial Code of any state or any applicable law or
decision or any provisions of the Kodak Loan Documents, and irrespective of
whether Matheson or Kodak holds possession of all or any part of the Second
Priority Assets, Matheson and Kodak hereby agree that, as between them, Matheson
shall have a first and prior security interest in or lien upon all of the Second
Priority Assets, whether now owned or hereafter arising or acquired. Kodak
hereby agrees that it will not contest the validity, perfection, priority or
enforceability of Matheson’s liens and security interests in the Second Priority
Assets. All proceeds of the Second Priority Assets shall be first paid to
Matheson for application to the indebtedness and other obligations arising under
the Matheson Loan Documents (the “Matheson Debt”) until the Matheson Debt has
been paid in full in cash. Any payments or Second Priority Assets received by
Kodak shall be subject to the provisions of Section 3 of this Agreement.

 

Section 4. Elimination of VPEG I Security Interest in the Second Priority
Assets. Notwithstanding anything to the contrary contained in the VPEG Loan
Documents, VPEG I hereby agrees that it relinquishes any and all rights that it
may have to any security interest or lien upon the Second Priority Assets and
that this Section 4 constitutes an amendment to the VPEG Loan Documents to the
extent necessary to relinquish VPEG I’s rights under the VPEG Loan Documents to
any security interest whatsoever in the Second Priority Assets.

 

Section 5. Limitations on Individual Remedies.

 

(a) No Lender shall take any Enforcement Action (1) without the consent of the
Administrative Agent or Required Lenders, or (2) except to the extent that the
Administrative Agent or Required Lenders shall have consented thereto with
respect to any other Lender. Notwithstanding anything in this Agreement or any
other Loan Document to the contrary, the Administrative Agent shall, to the
fullest extent permitted by applicable law, control any and all aspects of each
foreclosure proceeding or other similar sale, liquidation or other disposal of
the Collateral.

 

(b) Nothing contained in this Agreement shall prevent any Lender from exercising
rights which might otherwise be available to it to (i) dispute with, or commence
a declaratory judgment action (whether as an arbitration proceeding or
otherwise) against, the Borrower or Guarantor with respect to the interpretation
of any Loan Document or any calculation thereunder, (ii) take any action to
preserve or protect the validity, enforceability, attachment or perfection of
its lien in the Collateral, or (iii) take any action to sue for damages, seek
equitable remedies or assert defenses in connection with the enforcement of such
Lender’s rights and the Borrower’s or the Gurantor’s obligations under the Loan
Documents, so long as in the case of any of the foregoing items (i) through
(iii), such action would not impair the value of the Collateral or breach any
obligation of such Lender under this Agreement.

 





 

 

Section 6. Insolvency. Upon the occurrence of any Insolvency Event:

 

(a) each Lender agrees to cause the obligations of the Borrower owing to it to
become due and payable and, at least 30 days before the time required by
applicable law or rule, to file proof of claim therefor, in default of which the
Administrative Agent is hereby irrevocably authorized so to declare and file in
order to effectuate the provisions hereof; and

 

(b) the Administrative Agent shall, to the fullest extent allowed by applicable
law, have the right, and is hereby authorized, to vote the interest of each
Lender with respect to the obligations of the Borrower and Guarantor, including
the right to make all acceptances, rejections, consents or approvals on its
behalf (including the right to accept, approve or disapprove of any plan of
reorganization) in connection with any insolvency or other proceeding relating
to any Insolvency Event, and to execute and deliver for and on behalf of each
Lender any agreement, instrument or other document in connection therewith, and
if for any reason this Section 6(b) shall not be enforceable, each Lender agrees
to vote and give or make such acceptances, rejections, consents or approvals in
the manner directed by the Administrative Agent.

 

Section 7. Sharing and Application of Payments. Each of the Lenders shall
reallocate any payments or Collateral received by them following any default
under the Loan Documents in a manner consistent with the priorities provided for
in this Agreement and if, after a default under the Loan Documents, any Lender
receives any cash or other Collateral in a disproportionate amount, such Lender
shall take such action as may be necessary to reallocate such cash or other
Collateral in order to give effect to the intent of this Agreement.

 

Section 8. No Challenge. Each Lender agrees that it will not make any legal,
equitable or other challenge to the non-avoidability or perfection of any lien
granted to any other Lender, nor will any lender commence or maintain any action
or proceeding in that regard.

 

Section 9. Further Assurances. Each of the parties hereto agrees to execute and
deliver such further instruments and agreements and to take such further action
as any other party hereto may at any time or times reasonably request in order
to carry out the provisions and intent of this Intercreditor Agreement. The
provisions of this Agreement are solely for the benefit of the Administrative
Agent and the Lenders, and no other person (including, without limitation, the
Borrower) shall be a third party beneficiary hereof or shall have, or shall be
deemed to have, any right hereunder.

 

Section 10. Notices. All notices, requests, demands or other communications
hereunder shall be given in all respects in accordance with the Loan Documents.

 

Section 11. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns, provided, however, that no party hereto shall assign or
transfer any of its rights or obligations under this Agreement to any Person
unless such Person agrees in writing to be bound by this Agreement.

 

Section 12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original and all of which when
taken together shall constitute one and the same instrument.

 

Section 13. Severability. Any provision of this Agreement, which is prohibited
or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 14. Headings. Section or other headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 15. Amendments. No provision of this Agreement may be waived, amended or
otherwise modified except in writing signed by each of the Lenders. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

Section 16. Governing Law. THIS INTERCREDITOR AGREEMENT HAS BEEN EXECUTED AND
DELIVERED IN THE STATE OF TEXAS AND SHALL IN ALL RESPECTS BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE.

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 



BORROWER:         VICTORY OILFIELD TECH, INC.         By: /s/ Kenneth Hill    
Name: Kenneth Hill      Title: CEO         GUARANTOR:         PRO-TECH
HARDBANDING SERVICES, INC.         By: /s/ Kenneth Hill     Name: Kenneth Hill  
   Title: President         LENDERS:         /s/ Stewart Matheson   STEWART
MATHESON         VISIONARY PRIVATE EQUITY GROUP I LP   By: Visionary PE GP I,
LLC, its General Partner         By: /s/ Ronald Zamber     Name: Ronald Zamber  
   Title: Senior Managing Director         KODAK BROTHERS REAL ESTATE CASH FLOW
FUND, LLC By: Kodak Brothers Capital Management, LLC, its manager       By: /s/
Scott C. Kodak   Name: Scott C. Kodak      Title: Manager  

 

 

 



 

 

 

 

 

 

 

 

 

 

